department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc postn-119491-02 cc tege eoeg-et1 internal_revenue_service national_office legal advice memorandum for area_counsel small_business self-employed area from marie cashman senior technician reviewer employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities cc tege eoeg et2 subject notice_of_determination of worker classification period of limitations on assessment this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend x a year year year date postn-119491-02 issue sec_1 whether a tax_court petition filed when no notice_of_determination of worker classification notice_of_determination has been issued operates to suspend the period of limitations on assessment whether the internal_revenue_service service can mail x a notice_of_determination if the x case is dismissed from the tax_court conclusions the mailing of a notice_of_determination is required to trigger the suspension provisions of sec_6503 in a sec_7436 proceeding because no notice_of_determination was mailed to x the filing of a tax_court petition did not have any effect on the period of limitations on assessment the period of limitations for assessment of federal_insurance_contributions_act fica_taxes is now expired thus the service cannot send x a notice_of_determination for the tax periods ending march 31st june 30th september 30th and december 31st of year if the x case is dismissed from the tax_court facts x and the service executed a form ss-10 consent to extend the time to assess employment_taxes to extend the time to assess fica_taxes until date for the tax periods ending march 31st june 30th september 30th and december 31st of year upon determining that a was an employee of x the service erroneously assessed fica_taxes without first issuing a notice_of_determination pursuant to sec_7436 x filed a petition with the tax_court for a redetermination of employment_taxes it is not clear if x received correspondence from the service which x mistakenly believed constituted a notice_of_determination but no notice_of_determination has been issued to date law and analysis sec_7436 provides that for purposes of subtitle c of the code the tax_court has jurisdiction to review the service's determination that one or more individuals performing services for the taxpayer are employees postn-119491-02 review the service’s determination that the taxpayer is not entitled to treatment under sec_530 of the revenue act of with respect to those individuals and determine the proper amount of employment_tax under the above determinations the employment_taxes imposed by subtitle c of the code include fica_taxes under after sec_7436 was enacted the service developed a new notice originally called a notice_of_determination concerning worker classification under sec_7436 see notice_98_43 c b but now called a notice_of_determination of worker classification see notice_2002_5 i r b to provide to taxpayers the necessary notice of its sec_7436 determinations the service will provide taxpayers with notice of a determination described in sec_7436 by sending the taxpayer a notice_of_determination by certified or registered mail the service will issue a notice_of_determination only after the service has determined both that the taxpayer is not entitled to sec_530 treatment and that one or more individuals performing services for the taxpayer are employees for purposes of subtitle c the amount of employment_tax under those determinations will also be determined and set forth in the notice_of_determination sec_7436 which sets out the restrictions on assessment with respect to proceedings brought pursuant to sec_7436 provides that the principles of subsections a b c d and f of sec_6213 sec_6214 sec_6215 sec_6503 sec_6512 and sec_7481 shall apply to proceedings brought under sec_7436 in the same manner as if the secretary’s determination described in subsection a of sec_7436 were a notice_of_deficiency thus with respect to certain procedural matters that in deficiency proceedings are tied to a notice_of_deficiency those matters will be tied to the notice described in subsection a of sec_7436 in the same manner as if that notice were a notice_of_deficiency sec_6501 provides that except as otherwise provided tax shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed as an exception sec_6501 states that the service and a taxpayer may enter into a written_agreement to extend the limitations_period provided the agreement is executed before the expiration of the period of limitations prescribed by sec_6501 postn-119491-02 sec_6213 states that within day sec_1 after the notice_of_deficiency is mailed the taxpayer may file a petition with the tax_court for a redetermination of the deficiency sec_6503 suspends the running of the period of limitations on assessment in sec_6501 from the time of the mailing of a notice_of_deficiency to a taxpayer until days after the decision of the tax_court becomes final thus the mailing of a notice_of_deficiency gives the tax_court jurisdiction to redetermine the proposed deficiency and suspends the period of limitations on assessment see 275_f3d_912 10th cir stating that the mailing of a notice_of_deficiency tolls the 3-year limitations_period pursuant to sec_6503 235_f3d_886 4th cir articulating that the mailing of the notice_of_deficiency tolls of the three year statute_of_limitations 967_f2d_1448 10th cir cert_denied 506_us_1033 recognizing that the date of mailing of a notice_of_deficiency tolls the limitations_period moreover when no notice_of_deficiency is issued to trigger any of the restrictions on assessment contained in sec_6213 there is no suspension of the running of the limitations_period in kirch v united_states ustc big_number the question of whether a tax_court petition filed before a notice_of_deficiency had been issued effectively suspended the limitations_period for assessment was raised the taxpayer petitioned the tax_court after a form_4549 thirty day letter had been issued but before the notice_of_deficiency had been issued the court held that on the facts of the instant case sec_6213 did not restrict the secretary from making an assessment because the taxpayer did not file a petition with the tax_court for a redetermination of the deficiency no notice_of_deficiency had been issued to trigger any of the restrictions on assessment contained in sec_6213 it follows that none of the provisions for suspending the running of the limitations_period in sec_6503 could be invoked by the secretary because no proceeding in respect of the deficiency had been placed on the docket of the tax_court there could be no proceeding in respect of the deficiency because no notice_of_deficiency had been issued kirch v united_states ustc big_number at big_number s d ohio see also strong v commissioner ustc big_number 9th cir in the context of a sec_7436 proceeding sec_7436 provides that the notice_of_determination is treated like a notice_of_deficiency for purposes of sec_6213 and sec_6503 see notice_2002_5 the tax_court has described each provision listed in sec_7436 and made clear that each of those deficiency procedures applies in a if the notice_of_deficiency is addressed to the taxpayer outside the united_states the taxpayer ha sec_150 days after the mailing in which to file a petition with the tax_court postn-119491-02 sec_7436 proceeding as if the notice_of_determination is a notice_of_deficiency see 112_tc_1 moreover the service in notice_2002_5 has provided the following guidelines for taxpayers seeking tax_court review of a determination under sec_7436 t he notice_of_determination is a jurisdictional prerequisite for seeking tax_court review of the service’s determinations regarding worker classification sec_530 treatment and the proper amount of employment_tax under those determinations tax_court proceedings seeking review of these determinations may not be commenced prior to the time the service sends the notice_of_determination by certified or registered mail therefore while the principles of sec_6213 and sec_6503 apply in a sec_7436 proceeding the period of limitations on assessment is not suspended until the mailing of a notice_of_determination to the taxpayer in the present situation the service has not mailed a notice_of_determination to x thus the jurisdictional prerequisite for seeking tax_court review has not been met consequently the petition filed by x has no effect on the period of limitations on assessment with regard to whether the service can mail a notice_of_determination to x after the case is dismissed from the tax_court such action is not proper because the period of limitations on assessment has already expired pursuant to sec_6501 the time for assessing fica_taxes was extended until date for the tax periods ending march 31st june 30th september 30th and december 31st of year although x petitioned the tax_court and the case was docketed on date there was no suspension of the period of limitations on assessment the service did not mail a notice_of_determination to x thus the period of limitations on assessment expired on date consequently a notice_of_determination cannot now be issued for the tax periods ending march 31st june 30th september 30th and december 31st of year this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
